Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received May 4th, 2021.  Claims 1-13 have been canceled.  Claims 14-15 and 24-25 have been amended.  Claims 14-25 have been entered and are presented for examination.
Application 16/497,222 is a 371 of PCT/JP2018/009186 (03/09/2018) and claims benefit to Japanese Application 2017-059593 (03/24/2017).
Response to Arguments
Applicant’s arguments, filed May 4th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been anticipated by Applicant’s amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 18, 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US 2003/0223421) in view of Pazhayakath et al. (US 2014/0334491) in view of Shekhar (US 9,407,537).
Regarding claims 14, 24, Rich et  al. discloses a switch device (see Figure 1 and paragraph 0018 [switch forwarding packet]) for [relaying flow data in an in-vehicle network (intended use)], comprising: an acquiring section for acquiring correspondence information indicating at least a correspondence relationship among a transmission destination IP (Internet Protocol) address, a transmission source IP address, transmission destination port information, transmission source port information and a transmission destination MAC (Media Access Control) address (paragraph 0023 [CAM module 112 includes lookup criteria that are used to determine a next hop for routed packets. Lookup criteria may include interface IDs, source IP addresses, destination IP addresses, source ports, destination ports, protocols, and other values that may be obtained from a packet using the packet's header or traffic class wherein the lookup criteria is related to routing information such as exit MAC addresses]) and a relay section for acquiring the transmission destination MAC address from the correspondence information on the basis of the transmission destination IP address, the transmission source IP address, (paragraph 0023 [CAM module 112 includes lookup criteria that are used to determine a next hop for routed packets. Lookup criteria may include interface IDs, source IP addresses, destination IP addresses, source ports, destination ports, protocols, and other values that may be obtained from a packet using the packet's header or traffic class wherein the lookup criteria is related to routing information such as exit MAC addresses]) and for performing transmission processing to transmit the frame including the acquired transmission destination MAC address (paragraph 0018 [forwarding]), wherein the switch device further comprises a storage section for fixedly storing the correspondence information (see Figure 2 [Cam Module]).  
Rich et al. does not explicitly disclose the mentioned header information constitutes the flow data and an inspection section for performing inspection processing for the frames received by the switch device, wherein in a case that a first frame constituting the flow data has passed the inspection processing, the inspection section does not perform the inspection processing for the second and subsequent frames and the relay section performs the transmission processing for at least the second and subsequent frames.
	Pazhayakath et al. discloses a flow based on the header information and when a match is not in the hash table the PBR and ACL lookups must be performed (paragraph 0024). However, for subsequent (e.g., all subsequent) packets of the IP flow, the processor 202 is configured for retrieving the destination/routing information (e.g., Next Hop ID and Action) obtained for the first packet of the flow from the hash table 210, rather than performing the expensive ordered lookups (e.g., rather than consulting the PBR table). This eliminates the need for implementing costly PBR and/or ACL table lookups for subsequent packets of the flow.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize header information can identify a packet flow and once learned all 
	The references as combined above disclose hash tables and CAM lookups associated with IP routing, but do not disclose the connection topology and IP addresses are fixedly operated and the correspondence relationship being fixedly determined in advance.
	However, the feature becomes obvious in light of Shekhar which discloses access switches and/or other network elements within a communications network can be preconfigured or statically configured with lookup tables and/or databases to map or relate label identifiers and/or label contexts to aggregated link identifiers (column 15, lines 19-24).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize tables or databases can be statically configured in order to correctly route data.  
	Regarding claim 16, the references as combined above further suggests a switching section for switching whether the frames received by the switch device are output to the inspection section or to the relay section, wherein the switching section outputs the first frame to the inspection section, and in the case that the first frame has passed the inspection processing, the switching section outputs the second and subsequent frames to the relay section.
Pazhayakath et al. discloses a flow based on the header information and when a match is not in the hash table the PBR and ACL lookups must be performed (paragraph 0024). However, for subsequent (e.g., all subsequent) packets of the IP flow, the processor 202 is configured for retrieving the destination/routing information (e.g., Next Hop ID and Action) obtained for the first packet of the flow from the hash table 210, rather than performing the expensive ordered lookups (e.g., rather than 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize header information can identify a packet flow and once learned all subsequent packets of the same flow can be forwarded without unnecessary lookups and processing.  The motivation for this is to speed up transmission of the packets and avoid costly PBR and/or ACL table lookups for subsequent packets of the flow.
	Regarding claim 18, the references as combined above disclose all the recited subject matter in claim 16, but do not explicitly disclose a first semiconductor integrated circuit and a second semiconductor integrated circuit, wherein the first semiconductor integrated circuit includes the inspection section, and the second semiconductor integrated circuit includes the relay section and the switching section and receives the frames from an outside and transmits the frames to the outside.
	However, it is obvious a switch can include multiple ICs wherein the configuration of the ICs is a design choice since the function of the device is not changed. The motivation for this is to enable a designer to choose how to implement the system.
Regarding claim 20, the references as combined above disclose all the recited subject matter in claim 16, but do not explicitly disclose a first semiconductor integrated circuit and a second semiconductor integrated circuit, wherein the first semiconductor integrated circuit includes the inspection section, the relay section and the switching section, and the second semiconductor integrated circuit receives the frames from an outside and transmits the frames to the outside.
	However, it is obvious a switch can include multiple ICs wherein the configuration of the ICs is a design choice since the function of the device is not changed. The motivation for this is to enable a designer to choose how to implement the system.
(paragraph 0023 [Lookup criteria may include interface IDs, source IP addresses, destination IP addresses, source ports, destination ports, protocols, and other values that may be obtained from a packet using the packet's header or traffic class.]).

Claims 15, 17, 19, 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US 2003/0223421) in view of Pazhayakath et al. (US 2014/0334491) in view of Hecht et al. (US 2017/0105142) in view of Shekhar (US 9,407,537).
Regarding claims 15, 25, Rich et  al. discloses a switch device (see Figure 1 and paragraph 0018 [switch forwarding packet]) for [relaying flow data in an in-vehicle network (intended use)], comprising: an acquiring section for acquiring correspondence information indicating at least a correspondence relationship between a transmission destination MAC address (paragraph 0023 [CAM module 112 includes lookup criteria that are used to determine a next hop for routed packets. Lookup criteria may include interface IDs, source IP addresses, destination IP addresses, source ports, destination ports, protocols, and other values that may be obtained from a packet using the packet's header or traffic class wherein the lookup criteria is related to routing information such as exit MAC addresses]) anda relay section for acquiring, from the correspondence information, the transmission destination MAC address included in a frame that is received by the switch device information (paragraph 0023 [CAM module 112 includes lookup criteria that are used to determine a next hop for routed packets. Lookup criteria may include interface IDs, source IP addresses, destination IP addresses, source ports, destination ports, protocols, and other values that may be obtained from a packet using the packet's header or traffic class wherein the lookup criteria is related to routing information such as exit MAC addresses]) and for performing transmission processing to transmit the frame including the acquired transmission destination MAC address (paragraph 0018 [forwarding]), wherein the switch device further comprises a storage section for fixedly storing the correspondence information (see Figure 2 [Cam Module]).  
Rich et al. does not explicitly disclose the mentioned header information constitutes the flow data and an inspection section for performing inspection processing for the frames received by the switch device, wherein in a case that a first frame constituting the flow data has passed the inspection processing, the inspection section does not perform the inspection processing for the second and subsequent frames and the relay section performs the transmission processing for at least the second and subsequent frames.
	Pazhayakath et al. discloses a flow based on the header information and when a match is not in the hash table the PBR and ACL lookups must be performed (paragraph 0024). However, for subsequent (e.g., all subsequent) packets of the IP flow, the processor 202 is configured for retrieving the destination/routing information (e.g., Next Hop ID and Action) obtained for the first packet of the flow from the hash table 210, rather than performing the expensive ordered lookups (e.g., rather than consulting the PBR table). This eliminates the need for implementing costly PBR and/or ACL table lookups for subsequent packets of the flow.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize header information can identify a packet flow and once learned all subsequent packets of the same flow can be forwarded without unnecessary lookups and processing.  The motivation for this is to speed up transmission of the packets and avoid costly PBR and/or ACL table lookups for subsequent packets of the flow.

 	However, Hecht et al. discloses a transmitter can remove a MAC header, an IP header, UDP header, and/or GTP header and add an information block comprising at least an internal index (paragraph 0046) and a corresponding receiver station may be configured to, upon generating a corresponding packet, determine that the packet is header compressed and reconstruct the IP header, UDP header, and/or a GTP header (paragraph 0046). In some embodiments, said reconstructing may additionally or alternatively include reconstructing a MAC header (paragraph 0046).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the header of the packet could be compressed in order to save overhead resources which is also well-known in the art. 
	The references as combined above disclose hash tables and CAM lookups associated with IP routing, but do not disclose the connection topology and IP addresses are fixedly operated and the correspondence relationship being fixedly determined in advance.
	However, the feature becomes obvious in light of Shekhar which discloses access switches and/or other network elements within a communications network can be preconfigured or statically configured with lookup tables and/or databases to map or relate label identifiers and/or label contexts to aggregated link identifiers (column 15, lines 19-24).

Regarding claim 17, the references as combined above further suggests a switching section for switching whether the frames received by the switch device are output to the inspection section or to the relay section, wherein the switching section outputs the first frame to the inspection section, and in the case that the first frame has passed the inspection processing, the switching section outputs the second and subsequent frames to the relay section.
Pazhayakath et al. discloses a flow based on the header information and when a match is not in the hash table the PBR and ACL lookups must be performed (paragraph 0024). However, for subsequent (e.g., all subsequent) packets of the IP flow, the processor 202 is configured for retrieving the destination/routing information (e.g., Next Hop ID and Action) obtained for the first packet of the flow from the hash table 210, rather than performing the expensive ordered lookups (e.g., rather than consulting the PBR table). This eliminates the need for implementing costly PBR and/or ACL table lookups for subsequent packets of the flow.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize header information can identify a packet flow and once learned all subsequent packets of the same flow can be forwarded without unnecessary lookups and processing.  The motivation for this is to speed up transmission of the packets and avoid costly PBR and/or ACL table lookups for subsequent packets of the flow.
Regarding claim 19, the references as combined above disclose all the recited subject matter in claim 17, but do not explicitly disclose a first semiconductor integrated circuit and a second semiconductor integrated circuit, wherein the first semiconductor integrated circuit includes the 
	However, it is obvious a switch can include multiple ICs wherein the configuration of the ICs is a design choice since the function of the device is not changed. The motivation for this is to enable a designer to choose how to implement the system.
Regarding claim 21 the references as combined above disclose all the recited subject matter in claim 17, but do not explicitly disclose a first semiconductor integrated circuit and a second semiconductor integrated circuit, wherein the first semiconductor integrated circuit includes the inspection section, the relay section and the switching section, and the second semiconductor integrated circuit receives the frames from an outside and transmits the frames to the outside.
	However, it is obvious a switch can include multiple ICs wherein the configuration of the ICs is a design choice since the function of the device is not changed. The motivation for this is to enable a designer to choose how to implement the system.
Regarding claim 23, Rich et al. further discloses wherein the correspondence information indicates the correspondence relationship among the transmission destination IP address, the transmission source IP address, the transmission destination port information, the transmission source port information, a communication protocol and the transmission destination MAC address (paragraph 0023 [Lookup criteria may include interface IDs, source IP addresses, destination IP addresses, source ports, destination ports, protocols, and other values that may be obtained from a packet using the packet's header or traffic class.]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465